Citation Nr: 9908152	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-13 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1994, for the award of a 100 percent disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

REMAND

The veteran served on active duty from June 1969 to February 
1971.

The veteran contends an effective date earlier than January 
14, 1994, is warranted for the grant of a 100 percent 
disability rating for PTSD.  He asserts that he has been 
totally disabled as a result of his PTSD symptomatology for 
many years, and that the effective date of the grant should 
reflect his actual impairment.  Alternatively, he asserts 
that a February 1993 letter regarding a skin rash should be 
interpreted as notice of disagreement in response to an 
October 1992 rating decision denying an increased disability 
rating for PTSD.  During the December 1998 hearing on appeal, 
he additionally contended that he had not been present at a 
January 1992 travel board hearing held at the RO and that an 
earlier effective date should be granted on the basis that 
the hearing was held without him.

The effective date of an award of disability compensation to 
a veteran will be the day following the date of discharge if 
the application is received within one year of that date.  
Otherwise the effective date of the award will be the date of 
receipt of the claim for increase or the date entitlement 
arose, whichever is later.  All effective date determinations 
must be based upon the facts found, unless otherwise 
specifically provided.  38 U.S.C.A. §§ 5101, 5110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.400 (1998).  The effective date 
of a claim for entitlement to an increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such a 
date, otherwise, the effective date will be the date the 
claim was received.  38 C.F.R. § 3.400(o)(2) (1998).

Service connection for PTSD was granted by rating decision of 
October 1990.  A 30 percent disability rating was assigned 
effective January 9, 1989, representing the date of the 
veteran's claim for that benefit.  The veteran perfected a 
timely substantive appeal to the Board of Veterans' Appeals 
(Board) regarding the rating assigned.  In conjunction with 
this appeal, he requested the opportunity to present 
testimony before a traveling Member of the Board during a 
hearing to be held at the RO.  A hearing transcript is of 
record, reflecting a hearing held at the RO before a Member 
of the Board.  According to the transcript, the veteran was 
present and presented testimony with the assistance of his 
accredited representative.  

By decision of May 1992, the Board denied the appeal for 
entitlement to a disability rating in excess of 30 percent 
for PTSD.  Appended to the decision is a "Notice of 
Appellate Rights," informing the veteran of the procedures 
to be followed in the event that he desired to appeal the 
Board's denial to the United States Court of Veterans Appeals 
(which was renamed the United States Court of Appeals for 
Veterans Claims (Court) effective March 1, 1999).  The 
veteran did not appeal the Board's denial.  The decision is 
therefore final.  38 U.S.C.A. § 511; 38 C.F.R. § 20.1100.

In June 1992, the veteran's representative submitted an 
application for VA vocational rehabilitation benefits on the 
veteran's behalf.  There is nothing contained in this 
application which could be interpreted as an indication that 
the veteran was dissatisfied with the Board's May 1992 
decision, or that he felt a higher disability rating for PTSD 
was warranted.  

In September 1992, the veteran underwent a VA examination for 
purposes of compensation.  The report of the examination 
reveals that the veteran complained about having to report 
for the examination, emphasizing that he had had to borrow a 
car to get to the VA Medical Center.  

By rating decision of October 1992, the RO confirmed and 
continued the 30 percent disability rating assigned to 
reflect the impairment resulting from PTSD.  According to the 
decision, this review was conducted on the jurisdictional 
basis of the "routine future exam," rather than in response 
to a claim for an increased rating.  The RO provided notice 
of the review to the veteran by letter dated in October 1992.  

By letter of February 1993, the veteran submitted the 
following:  

Request my claim for S/C disabilities be 
amended to add a skin condition which I 
believe to have been caused by agent 
orange.  I have a rash on both legs, 
around my waist and on both hands.

The preceding quotation represents the letter in its 
entirety.  The veteran signed and dated the letter and 
provided his address.  There is no mention of PTSD, an 
increased rating, or of the October 1992 rating decision 
contained in the letter.  

By letter received on January 14, 1994, the veteran requested 
"consideration for a rating increase for my service 
connected PTSD."  He indicated that his nerves were shot, 
that he could not sleep at night, could not hold a job, and 
experienced nightmares.  Following a November 1994 RO denial 
of entitlement to an increased rating for PTSD, the veteran 
perfected a timely substantive appeal to the Board.  In 
conjunction with this appeal, he presented sworn testimony at 
a hearing before a traveling Member of the Board at the RO.  
Based in part upon the veteran's demeanor at the hearing, the 
Board granted a 100 percent disability rating PTSD in a 
December 1997 decision.  The RO implemented this grant and 
assigned an effective date of January 14, 1994, representing 
the date of the letter in which the veteran requested 
entitlement to an increased rating for PTSD.

A review of the record thus reveals that after the final May 
1992 Board decision was promulgated, the veteran took no 
action to file an appeal to the Court within the applicable 
time limits.  Rather, he submitted an application for 
vocational rehabilitation, in which he did not indicate 
dissatisfaction with the rating assigned to PTSD or indeed, 
even refer to the 1992 Board decision.  

Following the September 1992 VA examination and the October 
1992 confirmed rating decision, the veteran filed what 
appears on its face to be a claim for entitlement to service 
connection for a skin rash.  As noted above, there is no 
reference to PTSD, an increased rating, or to the October 
1992 rating decision contained in this letter.  

Although the Board has carefully considered the veteran's 
current argument that his February 1993 correspondence 
constituted an implied notice of disagreement with the 
October 1992 decision, it is have concluded that the February 
1993 correspondence does not meet the statutory and 
regulatory criteria to be considered a notice of 
disagreement.  According to the procedural scheme set forth 
in governing law and regulation, a notice of disagreement is 
a written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  Furthermore, while special wording is not 
required, the notice of disagreement must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.  By contrast, the February 1993 
letter does not express dissatisfaction or disagreement with 
the October 1992 decision, as it does not even reference the 
October 1992 decision.  There is nothing contained in the 
letter which could reasonably be interpreted as a 
disagreement with the October 1992 determination or a desire 
for appellate review, as there is no reference to the 
disability at issue or the denial of an increase.  

The next contact from the veteran reflected in the claims 
file consists of the January 14, 1994, letter in which he 
clearly requested an increase in the disability rating 
assigned to PTSD.  The date this letter was received was 
later chosen as the effective date of the subsequently-
assigned 100 percent disability rating.  

As set forth above, the effective date of a claim for 
entitlement to an increase in disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such a date, otherwise, the 
effective date will be the date the claim was received.  
38 C.F.R. § 3.400(o)(2).  Utilizing this analysis and 
assuming that the veteran has been totally disabled due to 
PTSD for some time, the earliest effective date assignable 
would be one year prior to the receipt of the veteran's claim 
for increased compensation, or January 14, 1993.  The law 
requires, however, that the increase in disability, in this 
case, a showing of unemployability, be factually 
ascertainable within one year of the application date.  

The veteran has testified that he was not actually employed 
on a full-time basis between January 1993 and January 1994.  
However, a review of the evidence of record fails to disclose 
any relevant evidence reflecting the veteran's level of 
impairment due to PTSD or indicating his employability 
between January 1993 and January 1994.  The presence of the 
June 1992 application for VA vocational rehabilitation 
benefits in the claims file tends to indicate that at some 
point after June 1992, the veteran underwent a VA vocational 
evaluation as well as possibly some sort of training.  
Records reflecting such evaluation would have been generated 
by the VA and would most likely prove extremely pertinent to 
the issue of whether the veteran's 
employability/unemployability was factually ascertainable 
during the time period at issue.  The Board is therefore of 
the opinion that they should be obtained for review prior to 
a decision regarding whether an earlier effective date for 
the grant of a 100 percent disability rating for PTSD is 
warranted.  "The duty [to assist] is heightened when the 
putative records are in the control of a governmental agency 
and where, as here, the reliability and relevance of the 
records are dependent upon their source."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


